Title: To John Adams from John Henry Sherburne, 2 February 1825
From: Sherburne, John Henry
To: Adams, John


				
					Sir,
					Navy Department 2d: February 1825.
				
				While engaged upon an examination of a mass of papers, and documents formerly belonging to John Paul Jones Esqr. a Commander in the Navy of the United States, during the Revolutionary War, preparatory to the publication of his Life, I discovered a letter (copy of which is enclosed) purporting to be written by him, and addressed to you. This Circumstance has induced me to venture so far as to request you will be so good, as to say whether such a letter was received by you in the year 1780? to state also what was the general Character of Commander Jones in France, during the period of his service in the European Seas? the common opinion entertained by the friends of America, in France, of the value of his Naval enterprizes? and to add, generally, what you know of his early life, and history, and what you know, or have heard concerning him after his return from Russia, and until the time of his death. Should there be in your possession, any publication, not to be had here, Concerning Commodore Jones, I would beg leave to solicit the use of it for a short time, and can receive it under Cover to the Secretary of the Navy.Enclosed herewith you will receive a Copy of the Prospectus, of the intended publication,—and trust you, will believe that my motives are both Patriotic and benevolent.I have the honour to be, Sir, with / the highest Consideration, / Your Obt. & humble Servant.
				
					John Henry SherburneRegister of the Navy. U.S.
				
				
			